     Case 2:16-cv-02656-JAD-EJY Document 93 Filed 06/10/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                  ***
 4    Great Western Air, LLC, dba Cirrus Aviation          Case No. 2:16-cv-02656-JAD-EJY
      Services, LLC,
 5
                     Plaintiff/Counterdefendant,
 6                                                                           ORDER
            v.
 7
      Cirrus Design Corporation,
 8
                     Defendant/Counterclaimant.
 9
10          Before the Court is the Unopposed Motion for Leave to Appear Via Videoconference at
11   Settlement Conference (ECF No. 92). Defendant Cirrus Design Corporation’s representative is
12   located in Duluth, Minnesota that, because of events related to COVID-19, leads to serious difficulty
13   with air transportation to Las Vegas. Thus, Defendant’s representative seeks to appear via
14   videoconference for the settlement conference set for June 22, 2020. The Court grants Defendant’s
15   request to appear by videoconference; however, rather than having only one party participate by
16   videoconference, the Court will require all parties to appear by videoconference.
17          Accordingly,
18          IT IS HEREBY ORDERED that Defendant Cirrus Design Corporation’s Unopposed Motion
19   for Leave to Appear Via Videoconference (ECF No. 92) is GRANTED.
20          IT IS FURTHER ORDERED that the settlement conference currently set for Monday, June
21   22, 2020, at 9 a.m., shall be conducted through the Zoom videoconference platform.
22          IT IS FURTHER ORDERED that all participants in the settlement conference shall email
23   the Court’s courtroom deputy, Elvia Garcia, at Elvia_Garcia@nvd.uscourts.gov, no later than 12
24   noon on Thursday, June 18, 2020, and provide the email addresses of all respective participants. The
25   courtroom administrator shall email all participants with the Zoom link.
26          IT IS FURTHER ORDERED that persons granted with remote access to proceedings are
27   reminded of the general prohibition against photographing, recording, and rebroadcasting court
28
     Case 2:16-cv-02656-JAD-EJY Document 93 Filed 06/10/20 Page 2 of 2




 1   proceedings. Violation of these prohibitions may result in sanctions, including removal of court

 2   issued media credentials, restricted entry to future hearings, denial of entry to future hearings, or any

 3   other sanctions deemed necessary to the Court.

 4          Dated this 10th day of June, 2020.

 5

 6
                                                    ELAYNA J. YOUCHAH
 7                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

27

28
                                                        2
